TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00437-CR




                             Eric Fitzgerald Mayberry, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
            NO. CR22340, HONORABLE ED MAGRE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury found appellant Eric Fitzgerald Mayberry guilty of possessing more than one

but less than four grams of cocaine with intent to deliver. See Tex. Health & Safety Code Ann.

§ 481.112(a), (c) (West 2010). The court assessed punishment, enhanced by a previous felony

conviction, at twenty years’ imprisonment.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s
brief and was advised of his right to examine the appellate record and to file a pro se brief. See

Anders, 386 U.S. at 744. No pro se brief has been filed.

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeal is frivolous. Counsel’s motion to withdraw

is granted.

               The judgment of conviction is affirmed.




                                             ___________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Henson

Affirmed

Filed: December 8, 2010

Do Not Publish




                                                2